United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
R.S., Appellant
and
DEPARTMENT OF THE NAVY, NAVAL
AVIATION DEPOT, Cherry Point, NC,
Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 12-1628
Issued: May 7, 2013

Case Submitted on the Record

DECISION AND ORDER
Before:
COLLEEN DUFFY KIKO, Judge
ALEC J. KOROMILAS, Alternate Judge
MICHAEL E. GROOM, Alternate Judge

JURISDICTION
On July 25, 2012 appellant filed a timely appeal from the July 12, 2012 merit decision of
the Office of Workers’ Compensation Programs (OWCP), which found an additional
impairment. Pursuant to the Federal Employees’ Compensation Act1 (FECA) and 20 C.F.R.
§§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant has more than a 27 percent impairment of his left upper
extremity or more than a 15 percent impairment of his right upper extremity, for which he
received schedule awards.

1

5 U.S.C. § 8101 et seq.

FACTUAL HISTORY
In a prior appeal,2 the Board found that medical evidence establishing a three percent
impairment of the left arm and a nine percent impairment of the right arm, both due to loss of
motion, such that appellant was not entitled to an additional award. The facts of this case, as set
forth in the Board’s prior decision, are hereby incorporated by reference.3
On April 4, 2012 appellant claimed an additional schedule award. He submitted a
February 15, 2012 report by Dr. Lawrence Morales, his attending orthopedic surgeon, who
diagnosed bilateral carpal tunnel syndrome and bilateral ulnar compression neuropathy.
Applying the American Medical Association, Guides to the Evaluation of Permanent Impairment
(6th ed. 2009), Dr. Morales found a 17 percent impairment of the left upper extremity and an 18
percent impairment on the right due to loss of hand, wrist and elbow motion.
Test findings showed conduction delays. The history was one of constant symptoms.
Physical findings showed decreased sensation bilaterally. Appellant’s QuickDASH score was in
the severe range. Dr. Morales determined that appellant had a three percent bilateral impairment
due to carpal tunnel syndrome and a three percent bilateral impairment due to ulnar compression
neuropathy.
An OWCP medical adviser reviewed Dr. Morales’ evaluation and noted that OWCP did
not accept ulnar compression neuropathy. He added that because range of motion was a standalone evaluation method, appellant could not receive a rating for both carpal tunnel syndrome
and loss of range of motion, but as the range of motion method yielded a higher impairment
rating, the medical adviser found it appropriate. He concurred with Dr. Morales’ finding that
appellant had a 17 percent impairment of the left upper extremity and an 18 percent impairment
of the right due to loss of hand and wrist motion.
On July 12, 2012 OWCP issued a schedule award for an additional 3 percent impairment
of the right upper extremity (18 percent total).
On appeal, appellant presents arguments about an overpayment decision that is not the
subject of this appeal. The Board addressed the overpayment issue on December 18, 2012 in an
appeal docketed as No. 12-1030.4

2

Docket No. 12-1923 (issued April 20, 2011).

3

In 1998 appellant, a 40-year-old sandblaster, filed an occupational disease claim alleging that his carpal tunnel
syndrome was a result of hand-cleaning, stripping or blasting small aircraft components, which made his hands
numb. OWCP accepted his claim for bilateral carpal tunnel syndrome and approved surgical releases. On June 22,
2010 an OWCP hearing representative found that appellant properly received compensation for a 27 percent
impairment of his left upper extremity and a 15 percent impairment of his right. The hearing representative
determined that OWCP erroneously paid appellant for an additional 15 percent bilaterally, for totals of 42 and 30
percent respectively.
4

Docket No. 12-1030 (issued December 18, 2012).

2

LEGAL PRECEDENT
The schedule award provision of FECA5 and the implementing regulations6 set forth the
number of weeks of compensation payable to employees sustaining permanent impairment from
loss or loss of use, of scheduled members or functions of the body. FECA, however, does not
specify the manner in which the percentage of loss shall be determined. The method used in
making such a determination is a matter that rests within the sound discretion of OWCP.7
For consistent results and to ensure equal justice under the law to all claimants, good
administrative practice necessitates the use of a single set of tables so that there may be uniform
standards applicable to all claimants. The A.M.A., Guides has been adopted by regulations as
the appropriate standard for evaluating schedule losses.8 As of May 1, 2009, the sixth edition of
the A.M.A., Guides is used to calculate schedule awards.9
ANALYSIS
OWCP determined that appellant previously received compensation for a 27 percent
impairment of his left upper extremity and a 15 percent impairment of his right upper extremity.
The issue on this appeal, therefore, is whether the February 15, 2012 impairment evaluation by
Dr. Morales, the attending orthopedic surgeon, establishes that appellant has greater impairment.
OWCP issued an additional 3 percent award for the right upper extremity because
Dr. Morales found an 18 percent impairment due to loss of motion. The A.M.A., Guides,
however, does not authorize range of motion as a stand-alone method for evaluating impairment
due to carpal tunnel syndrome.
The A.M.A., Guides permits range of motion as a stand-alone alternative for most
diagnosis-based impairments of the upper extremity.10 The diagnosis-based impairment method
of the sixth edition is given preference, however, with range of motion used principally as a
alternative in rating impairment.11 Impairment due to carpal tunnel syndrome is specifically
determined by Chapter 15.4f.12 This chapter explains that the method used to calculate
impairment in entrapment neuropathies deviates slightly from the diagnosis-based method
5

5 U.S.C. § 8107.

6

20 C.F.R. § 10.404.

7

Linda R. Sherman, 56 ECAB 127 (2004); Danniel C. Goings, 37 ECAB 781 (1986).

8

Supra note 6; Ronald R. Kraynak, 53 ECAB 130 (2001).

9

Federal (FECA) Procedure Manual, Part 2 -- Claims, Schedule Awards and Permanent Disability Claims,
Chapter 2.808.6.6a (January 2010); Federal (FECA) Procedure Manual, Part 3 -- Medical, Schedule Awards,
Chapter 3.700.2 and Exhibit 1 (January 2010).
10

A.M.A., Guides 390 (6th ed. 2009) (see Table 15-2 through Table 15-5).

11

Id. at 461.

12

Id. at 432.

3

because the diagnosis is already established; therefore, only the grade modifiers for test findings,
history, physical findings and functional scale need to be determined.13
To rate the impairment for focal nerve compromise, one must use Table 15-23, page 449.
Dr. Morales noted that test findings showed conduction delays (grade modifier 1). The history
was one of constant symptoms (grade modifier 3). Physical findings showed decreased sensation
bilaterally (grade modifier 2). The average of these modifiers is two. Table 15-23 shows that
the default impairment value for a grade 2 carpal tunnel syndrome is five percent. Dr. Morales
noted that appellant’s QuickDash score was in the severe range (grade 3), which is one grade
higher than the average. This increases the default value by one, for a final upper extremity
impairment of six percent bilaterally.
This is lower than the impairment ratings for which appellant previously received
compensation. For this reason, the Board finds that appellant is not entitled to an increased
schedule award for either upper extremity.
CONCLUSION
The Board finds that appellant is not entitled to an increased award. The current medical
evidence shows that he has a 6 percent bilateral upper extremity impairment due to carpal tunnel
syndrome, which is less than the 27 percent he received for his left upper extremity and the 15
percent he received for his right upper extremity.

13

See id. at 433.

4

ORDER
IT IS HEREBY ORDERED THAT the July 12, 2012 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: May 7, 2013
Washington, DC

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

5

